Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of respondent, State Rent Administrator, which denied petitioners’ application for a certificate of eviction against a tenant occupying an apartment in a building owned by petitioners. Petitioners appeal from an order dismissing their petition. Order affirmed, without costs. No opinion. Nolan, P. J., Carswell, Johnston, and Adel, JJ., concur; Wenzel, J., dissents and votes to reverse the order, to annul the determination, and to remit the proceeding to the respondent for a new hearing, with the following memorandum: The respondent was not justified in arbitrarily ignoring the doctor’s sworn stateménts and the wife’s offer to be examined at her expense by another doctor to be selected by respondent. The impaired physical condition of the wife’s heart is not disputed. Under all the circumstances the need for the apartment may not be a matter of convenience but one of life or death — which is a “ compelling necessity.”